Title: Thomas Jefferson to Lewis D. Belair, 21 September 1819
From: Jefferson, Thomas
To: Belair, Lewis Descoins


					
						
							Monticello
							Sep. 21. 19.
						
					
					Th: Jefferson presents his compliments and thanks to mr Belair for the pamphlet he has been so kind as to send him on the Coalition and France. he sees with infinite pleasure that finest of all countries rising from her afflictions, and especially her acquisition of the freest and purest of all the European constitutions, which with her physical advantages cannot fail to enlarge and perpetuate the pre-eminence among them which she heretofore held. he salutes mr Belair with esteem & respect.
				